DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicants assert that the features of claim 11 are disclosed in the specification “at, for example, Fig. 6 and paragraph 0066”.  Since applicants withdrew figure 6 from consideration, then there is no support in the elected embodiment of figure 17 for the claimed limitation of “wherein: the first light shielding layer is disposed between the gate electrode and the scanning line in a thickness direction of the electro-optical device, the light shielding portion has a shape different from a shape of the first light shielding layer, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “at least a portion of the first insulating layer is between the first insulating layer and a part of the light shielding portion in the thickness direction”, as recited in claim 11, is unclear as to how an element (the first insulating layer) can be located between itself (the first insulating layer) and another element (the light shielding portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sato (2004/0051822) and supported by Seki et al. (2001/0030889) and Clark Jr. et al. (2004/0047188).Regarding claim 1, Sato teaches in figure 4 and related text an electro-optical device, comprising: 
a transistor having a gate electrode 35 and a semiconductor layer 1 (including portions 1a, 1b, 1c and 1e); 
a first insulating layer 41 covering the transistor and having a first contact hole 22; 
a scanning line 3a electrically connected to the gate electrode 35 through the first contact hole 22; 
a first light shielding layer (47 and /or 6a) that is disposed at a layer between the gate electrode 35 and the scanning line 3a and to which a constant potential is applied; and 
a light shielding portion (a portion of layer 47 and/or 6a) that is disposed to cover a part of the semiconductor layer (1e and/or 1a) and that is electrically connected to the first light shielding layer.


Sato teaches in figure 4 and related text (see e.g. paragraph [0018]) that scanning lines 3a and data lines 6a formed of metal and function as a light shielding layer.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form element 47 of metal in Sato’s device, in order to simplify the processing steps of making the device.
The combined device now comprises a first light shielding layer (since element 47 is formed of metal).

Due to applicants’ assertion that a constant potential cannot be applied to data lines, Seki et al. and Clark Jr. et al. are cited to provide evidence that a constant potential can and is applied to data lines.
Seki et al. teach in paragraph [0366] that a constant potential is applied to data lines and the advantages of applying a constant potential to data lines.
Clark Jr. et al. teach in paragraph [0012] that a constant potential is applied to data lines.

Regarding claim 2, Sato teaches in figure 4 and related text that the first light shielding layer (47 and /or 6a) is disposed to overlap with the part of the semiconductor layer 1 in plan view, and the light shielding portion includes a first portion overlapping the first light shielding layer (47 and /or 6a) and a second portion protruding from the first portion to the semiconductor layer 1 side.



Regarding claim 4, Sato teaches in figure 4 and related text that a pixel electrode 9 electrically connected to the transistor, wherein the semiconductor layer 1 includes a channel region 1a, a high concentration impurity region 1e electrically connected to the pixel electrode 9, and a low concentration impurity region 1c (see paragraph [0061]) between the channel region and the high concentration impurity region, and the light shielding portion is disposed to cover the low concentration impurity region as the part of the semiconductor layer 1.

Regarding claim 5, Sato teaches in figure 4 and related text that the second portion is disposed along the low concentration impurity region on both sides in the width direction of the low concentration impurity region.

Regarding claim 6, Sato teaches in figure 4 and related text a second insulating layer 43 overlapping the first light shielding layer (47 and /or 6a) and having a second contact hole; and 
a second light shielding layer 9 electrically connected with the first light shielding layer through the second contact hole, wherein the second contact hole includes a first hole portion extending through the second insulating layer 43 between the first light 
a portion of the light shielding portion located inside the first hole portion is the first portion, and a portion of the light shielding portion located inside the second hole portion is the second portion.

Regarding claim 8, Sato teaches in figure 4 and related text a fourth light shielding layer (on substrate 20, see paragraph [0066]) overlapping the semiconductor layer 1 on an opposite side thereof from the gate electrode 35, with a third insulating layer 26 interposed between the semiconductor layer 1 and the forth light shielding layer, wherein the gate electrode 35 and the fourth light shielding layer are electrically connected.

Regarding claim 9, Sato teaches in figures 2-3 and related text a holding capacitor 70 overlapping the first light shielding layer (47 and /or 6a) on an opposite side thereof from the gate electrode 35.

Regarding claim 10, Sato teaches in figure 4 and related text an electronic apparatus comprising the electro-optical device according to claim 1.

Regarding claim 11, Sato teaches in figure 4 and related text that the first light shielding layer (47 and /or 6a) is disposed between the gate electrode 35 and the scanning line .


Response to Arguments
Applicant's arguments filed on 03/21/2022 have been fully considered but they are not persuasive. 
1.	Applicants argue that a constant potential cannot be applied to the data lines in Sato's device since an image signal is applied to the data lines. 

1.	Seki et al. and Clark Jr. et al. are provided as evidence that a constant potential can and is applied to data lines. Seki et al. teach in paragraph [0366] that a constant potential is applied to data lines and the advantages of applying a constant potential to data lines. Clark Jr. et al. teach in paragraph [0012] that a constant potential is applied to data lines.





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











O.N.								/ORI NADAV/
3/26/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800